Citation Nr: 9935735	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a fracture of the lumbar spine.  

2.  Entitlement to an increased rating for residuals of a 
fractured pelvis, right acetabulum, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to June 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which determined that no new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for a fracture of the 
lumbar spine and continued a 10 percent evaluation for 
residuals of a fractured pelvis, right acetabulum. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1968, the 
RO denied the veteran entitlement to service connection for a 
fracture of the lumbar spine.

2.  Evidence has been received with respect to a claim of 
entitlement to service connection for a fracture of the 
lumbar spine that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran did not have a fracture or bony injury of the 
lumbar spine in service; he developed an interbody 
calcification pattern throughout the lumbar and lower 
thoracic spine as a part of the regular degenerative process 
and which was unrelated to residuals of an auto accident in 
service.  

4.  Residuals of a fractured pelvis, right acetabulum are 
manifested by post-traumatic arthritis, limitation of motion 
and some additional functional loss due to pain and on flare-
ups.


CONCLUSIONS OF LAW

1.  The June 1968 rating decision which denied entitlement to 
service connection for a fracture of the lumbar spine is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
3.104(a) (1999). 

2.  New and material evidence to reopen the claim for service 
connection for a fracture of the lumbar spine has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  Service connection for fracture of the lumbar spine, to 
include lumbar degenerative process, is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

4.  The criteria for a 20 percent rating, but no more, for 
residuals of a fractured pelvis, right acetabulum have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5253 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 New and Material Evidence

In an unappealed rating determination from June 1968, the RO, 
inter alia, denied entitlement to service connection for a 
fracture of the lumbar spine, as the claimed disability was 
not shown by evidence of record.  Inasmuch as the veteran did 
not perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108, the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
identified evidence as material when it is probative of the 
issue at hand and there was a reasonable possibility of a 
change in outcome when viewed in light of all the evidence of 
record.  The Court reasoned that the governing regulation, 
38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 

The evidence that was of record at the time of the prior 
denial included service medical records which showed the 
veteran sustained a simple fracture of the pelvis as the 
result of an automobile accident in November 1958.  X-rays of 
the spine on the day of the accident were grossly normal 
without evidence of fracture whatsoever.  The veteran did 
register some complaints of back pain thereafter.  

Development of his May 1968 claim for service connection for 
residuals of fracture of the lumbar spine included a VA 
examination in May 1968.  The examiner noted a one-inch 
healed scar over the proximal lumbar spine, which was 
attributed to a childhood accident, but no fracture or 
residuals of a fracture of the lumbar spine were found.  X-
rays afforded at that time showed a normal alignment of the 
bodies with normal disc spacing and without arthritic or 
degenerative disc disease.  There was no spurring or lipping 
of the bodies.  Likewise, at that time, there was no 
compression of the bodies or avulsion of the processes or 
other evidence of any lumbar fracture, new or old.  The 
diagnosis noted that residuals of a fracture of the lumbar 
spine were not found.

In support of the current claim, the veteran has submitted a 
statement from William D. Dixon, M.D., F.A.C.S., dated in 
April 1997.  The veteran reported to Dr. Dixon that he had 
been involved in an auto accident in 1958, suffering a 
fracture of the right hip, and that he had sustained a 
vertebral fracture at that time.  X-rays afforded by Dr. 
Dixon showed changes consistent with a fracture dislocation 
of the hip.  In addition, limited views of the lumbar spine 
showed significant degenerative changes.  Dr. Dixon opined 
that the history, as provided by the veteran, was consistent 
with current complaints, in that he most likely did suffer a 
fracture dislocation of the right hip with associated 
vertebral fracture.  

The record also includes a VA spine examination report from 
June 1997.  The veteran reported that he fractured his low 
back as well as his right hip during a motor vehicle accident 
in 1958.  The examiner diagnosed degenerative joint disease 
of the lumbar spine and a history of lower back fracture, and 
opined that current the findings were probably related to the 
initial injury but progressed with age and overuse.  
Associated X-rays assessed diffuse hypertrophic degenerative 
changes with extensive ankylosis.  Also noted was severe 
narrowing of L4 neural foramina secondary to hypertrophic 
changes.

The veteran was afforded another VA spine examination in 
October 1998.  Rather than simply rely on history verbally 
reported by the veteran, the examiner noted the clinical 
findings from the time of the veteran's accident as well as 
those associated with the 1968 VA examination.  This examiner 
noted the absence of evidence of any spine fracture at those 
respective earlier examinations.  The examiner also 
considered the broader question of whether the claimed lumbar 
residuals were secondary to residuals of the well-documented 
fracture of the right acetabulum.  The examiner diagnosed, in 
pertinent part, disseminated calcification of the spine, DISH 
syndrome.  He also offered the opinion that the spine 
complaints were related to a metabolic process that had no 
relationship at all to the 1958 automobile accident either 
directly or indirectly.  The examiner concluded that the 
veteran did not have a fracture or bony injury of the lumbar 
spine at that time.  Rather, the veteran had developed an 
interbody calcification pattern throughout the lumbar and 
lower thoracic spine as a part of the regular degenerative 
process.  The examiner further noted that the lumbosacral 
joint was relatively spared and further commented that if the 
veteran's current pathology was related to the hip injury, 
"the sacroiliac and lumbosacral joint would bear the brunt 
of the pathological process as they were the next two up on 
the chain of movement." 

The record includes lay statements and testimony to the 
effect that the veteran's claimed back problems are related 
to the 1958 auto accident, either on a direct or secondary 
basis.  The veteran also asserts that, at the time of the 
1958 automobile accident, a physician told him that he had 
sustained a fracture of the lumbar spine.

The veteran's statements that his current back disorder 
results from the auto accident in 1958 do not serve his claim 
in a meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (holding that laypersons are not competent 
to offer medical opinions), nor do they provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Moreover, 
lay appellant's statement about what a physician told him, 
i.e., "hearsay medical evidence," cannot constitute the 
medical evidence that is generally necessary in order to 
reopen a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  The connection between what a physician said and the 
layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Id.

However, the Board observes that the medical evidence is new 
to the record.  In view of the less stringent standard for 
materiality set forth in Hodge, this new evidence bears 
directly and substantially on the question of whether the 
veteran incurred a fracture of the lumbar spine or whether he 
currently suffers residuals, either directly or indirectly, 
from that accident.  Accordingly, the veteran's claim of 
service connection for entitlement to service connection for 
a fracture of the lumbar spine is reopened.

Having reopened the veteran's claim for entitlement to 
service connection, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of whether, based upon all of the evidence of 
record, a well-grounded claim has been submitted pursuant to 
38 U.S.C.A. § 5107(a).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc). 

A well-grounded claim for service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  In this 
case, the medical evidence from the VA examination of June 
1997 and the April 1997 statement of Dr. Dixon satisfy those 
elements by suggesting a relationship between the veteran's 
current back pathology and the accident in service.  
Accordingly, the veteran's claim is also well grounded.

Only after a determination that the claim is well grounded 
may VA proceed to evaluate the merits of the claim, provided 
that VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  
It bears emphasis, too, that in determining whether evidence 
is new and material or at the well grounded stage of 
analysis, the credibility of the new evidence is presumed.  
If the claim is reopened and well-grounded, then the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence is in order as more particularly set forth below.

The Board recognizes that the RO denied the veteran's claim 
under a new and material evidence analysis, whereas the Board 
will review the claim on the merits.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Under the current state of the law as 
interpreted by the Court in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), the Board notes that had it reviewed the 
veteran's claim on a new and material evidence basis and 
reopened it, its first obligation would have been to 
determine, as it has here, whether the claim was well 
grounded.  Elkins, 12 Vet. App. at 218-219.  The Board 
considers the veteran has met that obligation, and, 
consequently, there can be no prejudice to the veteran by 
virtue of that decision by the Board that the claim is well 
grounded.  

In further considering the veteran's claim on the merits, the 
Board observes that the veteran has consistently argued his 
claim on the merits, rather than arguing the more limited 
position that "new and material evidence" had been 
submitted or simply that his claim was well-grounded.  
Moreover, the RO has provided the veteran with pertinent laws 
and regulations pertaining to service connection as well as 
those pertaining to new and material evidence.  Consequently, 
the Board concludes that remanding the case to allow the RO 
to rule on the merits of the case is unnecessary and that the 
veteran has not been prejudiced by this approach. 

The RO has obtained all recent treatment records from the 
veteran's private medical provider, Kaiser Permanente, and 
examinations have been afforded.  Consequently, the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.  The medical 
evidence has only identified lumbar spine pathology in terms 
of degenerative process.  The veteran has advanced theories 
of entitlement to service connection on the basis of 
residuals of a fracture of the lumbar spine or, 
alternatively, that the currently identified pathology is as 
due to the accident in service, specifically, the residuals 
of the fractured right acetabulum.  

The Board observes that, on the one hand, there is the 
medical evidence from the VA examination of June 1997 
together with that April 1997 statement of Dr. Dixon which 
suggests a relationship between the veteran's current back 
pathology and the accident in service.  However, those 
opinions are premised the verbal account of history as 
provided by the veteran, as opposed to the clearly contrary 
clinical record, which fails to demonstrate a lumbar fracture 
in connection with the accident.  The aforesaid medical 
opinions, seeking to etiologically relate the veteran's 
current arthritis to an in-service trauma, were based, in 
large measure, on a history given by the veteran, without the 
benefit and corroboration of his claims file.  In this case 
the clinical evidence eliminates the premise of a lumbar 
fracture in service.  A doctor's statement, which necessarily 
relied on history as related by the appellant, is of little 
probative value.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Such an opinion "can be no better than the facts 
alleged by the appellant."  Id.; see also Reonal v. Brown, 5 
Vet. App. 458, 460- 61 (1993) and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (a medical expert's failure to, at a 
minimum, review a claimant's file as to military service and 
medical conditions while in service, renders any opinion 
uninformed and valueless on the issue of causation).  

On the other hand, the VA examination of October 1998 
repudiated any relationship between the veteran's current 
pathology and the accident.  The weight to be attached to 
medical opinions is within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
physician on the October 1998 examination considered the 
pertinent clinical history, and provided a detailed rationale 
as to why the current pathology was the result of regular 
degenerative process and unrelated to the accident or the 
service connected disability.  Accordingly, that examination 
is accorded the greater probative weight.  

Moreover, if degenerative process were shown by X-ray 
evidence within one year after separation, service connection 
for the claimed condition could have been granted 
presumptively.  However, there is no evidence of such 
pathology within a year after separation.  In fact, the 1968 
examination, some eight years after service, did not show 
such process.  

With the forgoing considerations, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a fracture 
of the lumbar spine, to include as due to residuals of a 
fractured right acetabulum.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


Increased Rating for Residuals of a Fractured Pelvis

The Board finds the veteran's claim for an increased rating 
for residuals of a fractured pelvis, right acetabulum is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to this issue. 

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  With 
any form of arthritis, the intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. § 4.59.

Service connection for residuals of a fractured pelvis, right 
acetabulum was established by a rating determination of June 
1968, and a 10 percent evaluation has been in effect since 
that time.  The rating decisions in the claims file reflect 
that the veteran's hip disability has been evaluated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5253 of 
VA's Schedule for Rating Disabilities, which pertains to 
impairment of the thigh; limitation of thigh rotation with 
the loss of the ability to toe out more than 15 degrees, or 
limitation of adduction with the loss of the ability to cross 
the legs, warrants a 10 percent rating.  A 20 percent 
evaluation requires limitation of abduction with motion loss 
beyond 10 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5253.  
Also, where pertinent, limitation of thigh extension to 5 
degrees warrants a 10 percent rating under Diagnostic Code 
5251. 

In June 1997, the veteran was afforded a VA orthopedic 
examination.  Range of motion of the right hip was reported 
with flexion from 0 to 60 degrees.  The examiner commented 
that the veteran could not tolerate hyperextension.  External 
rotation was from 0 to 25 degrees and internal rotation was 
from 0 to 40 degrees.  Abduction was from 0 to 25 degrees and 
adduction was from 0 to 30 degrees.  The diagnosis was 
traumatic arthritis.

After review of the record, the Board concludes that the 
medical history of this disability from its derivation 
through the pertinent period is fairly summarized by the VA 
medical opinion dated in October 1998.  The examiner 
commented that the veteran made an uneventful recovery from 
the accident and fractured hip in 1958.  The veteran 
presented with complaints of a recent marked increase in 
symptomatology pertaining to the hip.  The examiner noted 
right groin pain related to weight-bearing, which interfered 
with the veteran's ability to stand and walk for more than 15 
minutes at a time.  Symptomatology was precipitated by weight 
bearing activity.  During flare-ups, he was unable to do 
routine activities.  When he was less symptomatic, he could 
walk to some extent and do some house and yard work.  The 
veteran did not use a support for walking.  He had used 
nonsteroidal anti-inflamatories but had recently discontinued 
the medication due to a stomach problem.  Neurological 
examination revealed a basically negative straight leg 
raising, bilaterally.  There was no reflex asymmetry in the 
lower extremities.  The veteran could perform heel and toe 
walking.  There was no leg length discrepancy.  He did 
demonstrate a limitation of flexion at 90 degrees, internal 
rotation was to 5 degrees, external rotation was to 25 
degrees, adduction and abduction were at 28 degrees.  And x-
ray evaluation reported degenerative joint disease of the 
right hip consistent with the old fracture.  The medical 
diagnosis, in pertinent part, was post traumatic arthritis of 
the right hip.

Based on a review of the clinical evidence and from the sole 
perspective of the diagnostic criteria set forth under 
Diagnostic Code 5253, it is the judgment of the Board that 
the current 10 percent rating is appropriate.  Traumatic 
arthritis of the right hip also has been demonstrated and is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated based 
upon the limitation of motion of the specific joint or joints 
involved.  Diagnostic Code 5003.  A separate 10 percent 
rating can be assigned under Diagnostic Code 5003 where there 
is X-ray evidence of arthritis and objective evidence of 
limitation of motion but only where such limitation is 
noncompensable under the applicable diagnostic code.  
VAOPGCPREC 9-98 (1998).  Inasmuch as limitation of motion is 
the fundamental criteria for the applicable diagnostic code 
in this case, a separate consideration for arthritis is 
precluded. 

Notwithstanding, the Board's analysis does not end there.  
When the pertinent diagnostic code is predicated on loss of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must also be considered.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Arnesen 
v. Brown, 8 Vet. App. 432, 440 (1995).  In this case, 
according to the October 1998 VA examination, the veteran's 
symptomatology includes right groin pain during weight 
bearing, and his functional capacity reportedly degenerates 
during flare-ups.  The record, therefore, provides evidence 
that the veteran experiences some additional functional loss 
even though such impairment has not been reported in terms of 
additional loss of range of motion (if feasible, 
determinations should be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination; see DeLuca at 207).  
Nevertheless, it was also noted that when he was less 
symptomatic, he could more or less function adequately.  He 
did not use assistive devices on ambulation.  Additionally, 
there is no indication of neurological deficit, muscle 
atrophy or the documented presence of other objective 
manifestation of functional impairment due to the service-
connected disability.  

The Board finds that after considering the provisions of §§ 
4.40 and 4.45, the probative medical evidence shows that the 
veteran's additional functional loss due to pain and on 
flare-ups warrants an evaluation increase of 10 percent, but 
no more, for residuals of a fractured right pelvis.  DeLuca.  
Inasmuch as the subject disability as a whole falls at the 
lower end of the range of disability contemplated by that 
rating, an assignment of a higher rating is not warranted.  
Accordingly, the disability evaluation now corresponds to the 
maximum available under the pertinent Diagnostic Code.  

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  The Board notes the veteran has testified that he 
will be pursuing vocational rehabilitation in order that he 
may acquire employment.  In light of the foregoing, the Board 
finds that it is not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The veteran's claim of entitlement to service connection for 
a fracture of the lumbar spine is reopened, and, to this 
extent, the appeal is granted

Entitlement to service connection for fracture of the lumbar 
spine, to include lumbar degenerative process, is denied. 

Entitlement to a 20 percent evaluation for residuals of a 
fractured pelvis, right acetabulum, is granted, subject to 
the provisions governing the award of monetary benefits.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

